Citation Nr: 0115169	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  01-01 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to the initial grant of a compensable rating for 
service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

H. A. Blake, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to March 
1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Portland, Oregon. The rating decision denied the 
veteran a compensable evaluation for his service-connected 
bilateral hearing loss.  A 10 percent rating was assigned for 
the veteran's tinnitus.  The veteran did not file a notice of 
disagreement as to the tinnitus rating, and the 10 percent 
evaluation represents a total grant of benefits. Accordingly, 
this issue is not within the purview of the Board's 
jurisdiction.  See 38. CFR §§ 20.200, 20.302 (2000); Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996); Grantham v. Brown, 114 
F.3d 1156, 1159 (Fed. Cir. 1997).


FINDING OF FACT

The veteran's service-connected bilateral hearing loss is 
currently manifested by a Level I hearing impairment in the 
right ear and a Level I impairment in the left ear.


CONCLUSION OF LAW

The criteria for assignment of a compensable evaluation for 
the veteran's service-connected bilateral hearing loss have 
not been met.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2097-99 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5103A, 5107); 38 C.F.R. §§ 4.85, 
4.86, Tables VI, VIa, VII, Diagnostic Code 6100-6101 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

The veteran's last date of military service was in March 
1966.  He filed his claim for bilateral hearing loss in March 
1998.  The veteran's service medical records do not provide 
authorized audiological evaluation results.  There is no 
medical opinion regarding the veteran's reported hearing loss 
within his service medical records. 

The veteran underwent a private audiological examination in 
March 1987 given by the Salem Audiological Clinic.  Test 
results indicated that the veteran had normal hearing in the 
major speech frequencies with severe high frequency sensori-
neural hearing loss in the left ear.  Speech discrimination 
was 92 percent for both ears.  In a February1998 audiological 
examination from Pacific Audiology Center, the examiner 
indicated that the veteran's speech discrimination ability 
was within normal limits with speech discrimination scores of 
100 percent bilaterally.  It was the examiner's clinical 
impression that the veteran sustained hearing within normal 
limits through 2000 Hertz, sloping to severe high frequency 
sensorineural hearing loss bilaterally.  

In 1987, a private audiologist noted that the veteran 
complained of decreased hearing ability.  The examiner's 
assessment was probably bilateral neurosensory loss.  
Although no formal audiological evaluation was apparently 
given upon reaching this assessment, the earlier Pacific 
Audiology Center examination was reviewed, and bilateral 
hearing loss at 400 Hertz noted.

On the authorized VA audiological evaluation in September 
1999, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
15
70
85
LEFT
5
10
65
70
Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 94 in the left ear.

On an authorized audiological evaluation in December 1999, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
20
70
85
LEFT
10
10
65
80

These results vary only marginally from the February 1998 
audiological evaluation.  Speech audiometry scores were not 
provided. 

Lay statements submitted by the veteran, his friends and 
family, indicate the veteran has had increasing difficulty 
with his hearing since service.  The veteran also reported 
audiological examinations taken during re-enlistment attempts 
which reportedly indicated that he was ineligible for 
military service as a result of his hearing loss.  The RO 
attempted to procure the re-enlistment examinations and was 
told by the service department that such examinations had 
been destroyed. 

II. Duty to Assist

The Board notes that the recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the VA's duty to notify the veteran and the representative, 
and has enhanced its duty to assist a veteran in developing 
the facts pertinent to the claim.  See VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
as amended at 38 U.S.C. § 5103A).  Since these legislative 
changes serve to eliminate the "gatekeeping" function in 
the VA claims process imposed by the standard for a well-
grounded claim, see, e.g., Hensley v. West, 212 F.3d 1255, 
1260 (Fed. Cir. 2000), the Board is of the opinion that the 
new legislative changes are more favorable to the veteran.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Thus, given that the changes articulated in the new 
legislation are less stringent than the function served by 
requiring a claimant to establish a well-grounded claim, the 
Board determines that no prejudice will result to the veteran 
by the Board's consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact. 
Moreover, in June 1998, the RO informed the veteran of the 
evidence necessary to substantiate his claim.  The veteran 
provided private treatment records related to his reported 
disability, and identified re-enlistment examination records.  
The RO attempted to obtain such re-enlistment records through 
the service department and was notified that such records 
were destroyed.  In an October 1999 rating decision, the 
veteran was informed of the destruction of the records.  In 
the December 2000 statement of the case, the RO explained the 
basis for its decision regarding the veteran's bilateral 
hearing loss, the evidence reviewed, and relevant 
regulations.  In September 1999, the veteran underwent a VA 
compensation and pension examination pertinent to his hearing 
loss complaint.  There is no indication that any relevant 
evidence is presently outstanding.

Accordingly, the Board finds that all facts have been 
developed to the extent possible.

III. Rating Evaluation

Pertinent Law and Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2000).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2000), 
which require the evaluation of the complete medical history 
of the veteran's condition.

In a case such as the present one, when the appeal arises 
from the assignment of an evaluation at the initial grant of 
service connection, the severity of the disability at issue 
is to be considered during the entire period from the initial 
assignment of disability ratings to the present time.  
Fenderson v. West, 12 Vet.App. 119 (1999); Cf. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) (holding where entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue; the present level of 
disability is of primary concern). 

The Board notes that, during the pendency of this appeal, VA 
issued new regulations for evaluating diseases of the ears 
and other sense organs, effective June 10, 1999.  62 Fed. 
Reg. 25,202-25,210 (May 11, 1999).  

The regulations provide that evaluations of bilateral 
defective hearing range from noncompensable to 100 percent.  
Such range is based on organic impairment of hearing acuity, 
as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level, as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second. To evaluate the degree of disability from service-
connected bilateral defective hearing, the rating schedule 
establishes 11 auditory acuity levels designated from level I 
for essentially normal hearing acuity through level XI for 
profound deafness.  38 C.F.R. § 4.85 and Part 4, Codes 6100 
to 6110 (2000) (effective prior to, on, and after June 10, 
1999).

Under the earlier versions of 38 C.F.R. §§  4.85, 4.86 (1998) 
of the Schedule, the severity of hearing loss was 
ascertained, for VA rating purposes through consideration of 
the results of examinations using controlled speech 
discrimination tests (Maryland CNC) together with the results 
of pure tone audiometry tests. See 38 C.F.R. § 4.85.  These 
results were then charted on Table VI and Table VII, as set 
out in the Rating Schedule. 
When examining the difference between the new and old version 
of 38 C.F.R. §§  4.85, 4.86, the Board has compared the 
previous versions of Table VI and Table VII, and the new 
versions of these tables, and finds that there has been no 
discernable change in them.  Further, it is noted that the 
revisions in the language in 38 C.F.R. § 4.85 do not change 
the method by which Tables VI and VII are interpreted.

The revised schedular criteria, under 38 C.F.R. §§ 4.85, 4.86 
added that a numeric designation of hearing impairment based 
solely on the puretone threshold average, could be utilized 
to determine the percentage of hearing if specific 
exceptional patterns of hearing impairment were exhibited.  
Formerly, examiner certification was required in order to use 
only the puretone threshold averages when making hearing 
impairment determinations.  See 38 C.F.R. § 4.86 (emphasis 
added).  The exceptional patterns addressed in the revised 
section are when the pure tone threshold at each of the 
specified frequencies, 1000, 2000, 3000, and 4000 Hertz, is 
55 decibels or more, or when the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz.  See 38 C.F.R. § 4.85, 4.86.

Adjudication of the veteran's claim for increase must include 
consideration of both the old and the new regulation and that 
the regulation, which is most favorable to the veteran's 
claim, must be applied.  Karnas, 1 Vet. App. at 312-13.

Analysis

The RO addressed the matter of the change in regulations in 
the December 2000 supplemental statement of the case when 
evaluating the veteran's claim.  See Bernard v. Brown, 4 Vet. 
App. 284, 392-94 (1993).

In the September 1999 VA examination, the average pure tone 
threshold in the veteran's right ear was found to be slightly 
less than 45 decibels, with a speech recognition ability of 
94 percent.  The average pure tone threshold in the veteran's 
left ear was 38 decibels with a speech recognition score of 
94 percent.  Such results translate to a numeric designation 
of hearing impairment of level I in the right ear and level I 
in the left ear.  These numeric designations result in a 
noncompensable disability rating under the appropriate Table.  
Such results would remain the same under the old and new 
regulation, as the veteran does not meet the revised criteria 
under 4.86 for exceptional patterns of hearing impairment.  
See 38 C.F.R. §§ 4.85, 4.86; Karnas, 1 Vet. App. at 312-13.

The pure tone thresholds in the private December 1999 
examination are so similar to the September 1999 VA 
examination that the numeric designation also results in a 
non-compensable disability rating under the appropriate 
Table.  These results would not vary under the old or new 
regulation.  Id.

Moreover, the audiological report of February 1998 from 
Pacific Audiology is consistent with the noncompensable 
rating that has been assigned, stating that the veteran's 
speech discrimination was within normal limits, with 
bilateral speech discrimination scores of 100 percent.  The 
examiner's impression was similar to the findings in the 1999 
examinations; the veteran's hearing was within normal limits 
through the 2000 Hertz, although he had severe high frequency 
sensorineural hearing loss bilaterally. 

The veteran's private audiological results from March 1987 
are similarly consistent with the assigned noncompensable 
rating.  The veteran's speech discrimination score was 92 
percent for both hears, with "good hearing" through 2000 
hertz, and a sharp slope of hearing loss at higher 
frequencies. 

The Board acknowledges that the veteran and his lay witnesses 
contend that the veteran's hearing loss has worsened since 
service.  Although the lay witnesses may not render an 
opinion as to the etiology of the veteran's ailment; they may 
attest competently to factual sensory observations, such as 
in this instant, that the veteran misinterprets conversation 
and does not appear to hear individual voices well.  See 
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Smith v. Derwinski, 2 Vet. 
App. 147 (1992); Cartright v. Derwinski, 2 Vet.App. 24 
(1991).  However, the U. S. Court of Appeals for Veterans 
Claims ("Court") has stated that assignment of disability 
ratings for hearing impairment is derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The applied results of the audiological evaluations 
do not warrant a compensable evaluation and such results 
would not vary under the new or old regulations 38 U.S.C.A. § 
5107, Lendenmann, 3 Vet. App. at 349; Karnas, 1 Vet. App. at 
312-13.  As a result, the preponderance of the evidence is 
against the veteran's claim for an increased evaluation for 
bilateral hearing loss disability.  The veteran's request for 
a compensable rating evaluation must be denied.  



ORDER

Entitlement to an initial grant of a compensable rating for 
bilateral hearing loss is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

